O’Dwyer, J.
From the record submitted on this appeal it appears that not a single exception was taken during the course of the trial or to the judge’s charge, and the only exception taken was to the denial of the motion for a new trial.
The appellant is, therefore, restricted on this appeal to the single question of whether the verdict was" against the weight of evidence.
An examination of the evidence discloses a sharp conflict between the parties, the plaintiff contending that the defendant wrongfully and without knowledge or consent of the plaintiff, attached a one-inch pipe to .the two-inch pipe, which was connected with the boiler of the plaintiff, and took more than he was entitled to' under his agreement, and' the defendant insisting that what he did, and the steam he used, was with the consent of the plaintiff.
Upon this conflict, the jury have found a verdict in favor of the defendant, and we are not prepared to say that the finding is against the weight and preponderance of the evidence.
In this case two juries have found for the defendant, and the trial court twice denied the plaintiff’s motion for a new trial.
The judgment and order appealed from should be affirmed, with costs.
Fitzsimons, Ch. J.,. and Schuchman, J., concur.
Judgment and order affirmed, with costs.